 



Exhibit 10.1

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made and entered into as of
September 30, 2003, between GRUBB & ELLIS COMPANY, a Delaware corporation (the
“Company”), and BRIAN D. PARKER (the “Executive”).

     1.     POSITION AND DUTIES. The Executive shall have the title and position
of Executive Vice President and Chief Financial Officer of the Company. Subject
to control of the Board of Directors of the Company (the “Board”), the Executive
shall have such duties and responsibilities commensurate with his title and
position, and shall report to the Chief Executive Officer of the Company, or to
the Board of Directors or one of its Committees, or to the Chairman of the
Board, as the Company may determine from time to time. Executive’s employment is
on a full-time basis, provided however, that Executive may participate from time
to time in civic, charitable and educational activities, and may continue to be
a member of the board of directors of Joplin Advisors, Inc. (“Joplin”), and if
approved in advance by the Board, may become a member of one other for-profit
board of directors, so long as such activities do not materially interfere with
his duties and responsibilities to the Company.

     2.     LOCATION OF EMPLOYMENT. Executive’s principal place of employment
shall be Northbrook, Illinois.

     3.     PERIOD OF CONTRACT EMPLOYMENT. The term “Period of Contract
Employment,” as used in this Agreement, means the period beginning on October 1,
2003 and ending on the earlier of September 30, 2006 or, subject to the terms
hereof, upon termination of the Executive’s employment with the Company.

     4.     MONTHLY BASE SALARY. During the Period of Contract Employment, the
Company agrees to pay the Executive an annual base salary (the “Base Salary”) in
the amount of Three Hundred Twenty Four Thousand ($324,000) Dollars. The Base
Salary shall be payable as current salary, in installments (not less frequently
than monthly) subject to all applicable withholding and deductions, in
accordance with the Company’s customary payroll practices. The Company shall
review the Executive’s Base Salary annually and, if appropriate, increase it in
the Company’s discretion. The Company is currently engaged in a study of the
compensation of its senior management (the “Compensation Study”). The Company
agrees following completion of the Compensation Study to review the Executive’s
compensation and consider, in its sole discretion, adjusting same, if
appropriate.

     5.     BONUS COMPENSATION. During the Period of Contract Employment, the
Executive shall be eligible to receive target bonus compensation (“Bonus
Compensation”) of up to fifty percent (50%) of Base Salary. Bonus Compensation
shall be based upon the performance of both the Executive and the Company of
goals to be established by the Chief Executive Officer of the Company, in
consultation with the Executive, in December of each year (commencing in
December 2003) during the Period of Contract Employment in respect of the
applicable succeeding calendar year. Bonus Compensation for calendar year 2003
shall be

 



--------------------------------------------------------------------------------



 



payable as follows: (a) fifty percent (50%) of the Bonus Compensation shall be
guaranteed and shall be payable as current salary (at the rate of $6,750 per
month through February 2004), in installments (not less frequently than monthly)
subject to all applicable withholding and deductions, in accordance with the
Company’s customary payroll practices. The Executive acknowledges receipt of
guaranteed Bonus Compensation in respect of calendar year 2003 for the period
from March 1, 2003 to date; and (b) the remainder of the Bonus Compensation for
calendar year 2003, which is in the discretion of the Company, shall be payable
promptly after February 28, 2004 in one lump sum, subject to all applicable
withholding and deductions, in accordance with the Company’s customary payroll
and bonus payment practices. Bonus Compensation in respect of calendar year 2004
and thereafter shall be payable entirely at the discretion of the Company, and
shall be payable promptly after February 28 of the year following the calendar
year in respect of which Bonus Compensation is payable in one lump sum, subject
to all applicable withholding and deductions, in accordance with the Company’s
customary bonus practices. All Bonus Compensation shall be prorated, as
applicable, by reference to the period within such applicable calendar year that
the Executive was employed by the Company, except as otherwise provided herein.

     6.     STOCK OPTIONS. Pursuant to the Company’s 2000 Stock Option Plan
(referred to herein as the “Plan”), the Company, subject to the approval of the
Board of Directors of the Company (the “Board”), to be obtained on the date of
the next most practicable meeting of the Board (or by written consent), shall
grant the Executive a stock option (the “Option” or “Options”) to purchase an
aggregate of one hundred fifty thousand (150,000) shares of the Company’s common
stock, $.01 par value per share (the “Common Stock”), at a per share exercise
price equal to the Fair Market Value (as such term is defined in the Plan) of
the Common Stock at the close of trading day immediately preceding the date of
the grant (the “Exercise Price”). The terms of the Options shall be set forth in
the Company’s standard form of option agreement to be entered into between the
Company and the Executive, and which shall reflect the terms set forth herein
(the “Option Agreement”). The Options shall become exercisable as follows:
Options to purchase up to 50,000 shares shall become exercisable on the date of
the grant; Options to purchase up to 50,000 shares shall become exercisable on
the first anniversary of the grant; and, Options to purchase up to 50,000 shares
shall become exercisable two years from the anniversary of the grant. Subject to
the terms of the Plan, the Option shall expire ten (10) years after the date of
grant.

     7.     BENEFITS. During the Period of Contract Employment, and as otherwise
provided in Section 8 hereof, the Executive shall be entitled to participate in
or receive benefits and perquisites equivalent to any employee benefit plan or
other arrangement, including but not limited to any medical, dental, retirement,
disability, life insurance, sick leave and vacation plans or arrangements, and
expense reimbursement policies generally made available by the Company to its
senior executives, subject to or on a basis consistent with the terms,
conditions and overall administration of such plans or arrangements; PROVIDED,
that such plans and arrangements are made available at the discretion of the
Company and nothing in this Agreement establishes any right of the Executive to
the availability or continuance of any such plan or arrangement. The Company
shall reimburse the Executive for up to five thousand dollars ($5,000) in
attorneys’ fees reasonably expended in the negotiation of this Agreement. To the
extent permitted by law, Executive shall receive service credit for his prior
employment with the Company for purposes of future vesting or accrual of
benefits. Executive shall accrue vacation at the rate of three (3)

2



--------------------------------------------------------------------------------



 



weeks per year and may carryover up to two (2) weeks per year of vacation.
Executive shall be indemnified by the Company in accordance with the Company’s
Bylaws, as amended from time to time, and the parties have, in furtherance
thereof, executed an indemnification agreement dated March 1, 2003 (the
“Indemnification Agreement”). Within ten (10) business days of the execution and
delivery of this Agreement, the Company shall reimburse Joplin for expenses
incurred by it in the amount of $16,000.00.

     8.     TERMINATION. The following termination provisions and benefits are
in lieu of the benefits available under the Company’s written policies and
procedures, as amended, and the Company’s Executive Change of Control Plan, as
amended, and the Company’s Executive Incentive Bonus and Severance Plan, as
amended. Executive agrees that his termination provisions and benefits shall not
be governed by such policies and plans.



       (a) Termination by the Company Without Cause. The Company may terminate
the Executive’s employment under this Agreement without Cause at any time by
giving written notice to the Executive. Such termination will become effective
upon the date specified in such notice (the “Effective Date”), provided that
such date is at least ninety (90) days after the date of such notice. Upon any
such termination, the Company will pay the Executive, within seven (7) days of
the Effective Date of termination and subject to the Executive’s execution and
delivery of such documents of mutual release as the parties may reasonably
request and the Executive’s continuing compliance with the provisions of
Sections 9 and 10 hereof (the “Release”): (i) all earned but unpaid Base Salary,
guaranteed Bonus Compensation and any unused but accrued vacation through the
Effective Date, payable in a lump sum within seven (7) days after the Effective
Date (the “Earned Sums”); and (ii) all Base Salary payable in accordance with
the Company’s customary payroll practices, and benefits provided for in
Section 7 hereof for a period (the “Severance Period”) of either twelve
(12) months following the Effective Date if such termination occurs prior to
October 1, 2005 or six (6) months following the Effective Date if such
termination occurs on or after October 1, 2005 (the “Severance Benefit”). The
Severance Benefit shall not be reduced in the event the Executive obtains other
employment or consulting work.



       (b) Termination by the Company for Cause. The Company may immediately
terminate the Executive’s employment at any time for Cause by giving written
notice to the Executive. Upon any such termination for Cause, the Executive
shall have no right to compensation under Section 8(a)(ii), including, without
limitation, and except as required by law, to participate in any employee
benefit programs under Section 7 for any period subsequent to the date of
termination. For purposes of this Section 8(b), “Cause” shall mean: (i) the
Executive is convicted of or pleads guilty or nolo contendere to a felony;
(ii) the Executive, in carrying out his duties hereunder, commits acts involving
dishonesty or fraud or is guilty of gross negligence or willful misconduct;
(iii) the Executive refuses to comply with any lawful directive of the Board
that is commensurate with the Executive’s titles within 15 days after written
notice has been given to the Executive by the Company; or (iv) there is a
material breach by the Executive of this Agreement that, to the extent curable,
is not cured by the Executive within 15 days of written notice to the Executive
thereof by the Company.

3



--------------------------------------------------------------------------------



 





       (c) Death or Disability. This Agreement and the obligations of the
Company hereunder will, upon the Company’s election in writing to the Executive
within thirty (30) days thereafter, terminate upon the death or disability of
the Executive. For purposes of this Section 8(c), “disability” shall mean that
for a period of more than three (3) months the Executive is unable to perform
the essential functions of his duties because of physical, mental or emotional
incapacity resulting from injury, sickness or disease. Upon the Executive’s
death or in the event that the Company elects to terminate the Executive’s
employment in the event of his disability, in addition to the payments and/or
rights set forth in Section 8(g) hereof, the Executive or his personal
representatives shall be paid in a lump sum within seven (7) days of the
execution and delivery of a Release a prorated portion of his targeted Bonus
Compensation as though the same were guaranteed for the calendar year during
which the Executive shall die or become disabled.



       (d) Termination by the Executive for Good Reason. The Executive may
terminate his employment under this Agreement at any time for Good Reason by
giving sixty (60) days written notice to the Company. For purposes of this
Section 8(d), “Good Reason” shall mean: (i) the Executive’s principal place of
employment is moved to a location other than in the Chicago, Illinois
metropolitan area; (ii) the Executive suffers a reduction in title or is
required to report to other than one of the following: the Chief Executive
Officer of the Company, the Chairman of the Board of Directors of the Company or
the Board of Directors of the Company or one of its committees; or (iii) a
material breach of the Agreement by the Company that is not cured fifteen
(15) days after written notice of the breach has been given to the Company by
the Executive. In the event of such a termination, the Executive shall be
entitled to the Severance Benefit set forth in Section 8(a) and benefits set
forth in Section 7 during the Severance Period.



       (e) Termination by the Executive Without Good Reason. The Executive may
terminate his employment under this Agreement at any time by giving written
notice to the Company. Such termination will become effective upon the date
specified in such notice, provided that such date is at least ninety (90) days
after the date of delivery of the notice. Upon any such termination, the Company
shall be relieved of all of its obligations under this Agreement, except for the
payments and the provision of benefits set forth in Section 8(g) hereof.



       (f) Termination of the Executive Upon a Change of Control. Upon a “Change
of Control” (as such term is defined herein), (i) the Company may terminate the
Executive’s employment simultaneously with such Change of Control or within
thirty (30) days thereafter or (ii) the Executive may resign his employment with
the Company effective during the thirty (30) day period after the ninetieth
(90th) day after such Change of Control. In the event that the Executive’s
employment is terminated or he resigns pursuant to this Section 8(f), in
addition to the payments and benefits set forth in Section 8(g) hereof, the
Executive shall be paid in a lump sum within seven (7) days following execution
of the Release twelve (12) months Base Salary and Bonus Compensation in respect
of the succeeding twelve (12) month period at target as though guaranteed, less
applicable withholding and deductions, in accordance with the Company’s
customary payroll and bonus payment practices. In addition, the Executive shall
be provided the

4



--------------------------------------------------------------------------------



 





  benefits set forth in Section 7 hereof, for the succeeding twelve (12) month
period, at the active employee contribution rate, if any, in effect at such
time. For purposes of this Section 8(f) and the Option Agreement, the term
“Change of Control” shall have the meaning given to it on Exhibit A annexed
hereto.



       (g) Termination Payment/Benefits. In addition to the payments and
benefits otherwise set forth in this Section 8 payable to or to be provided to
the Executive following the termination of Executive’s employment with the
Company, the Executive shall be entitled to receive: (i) the Earned Sums;
(ii) subject to the terms and conditions of the applicable plans, vested
benefits under any of the Company’s benefit plans in which the Executive
participates; and (iii) subject to the terms and conditions of the applicable
plans, such benefit continuation and conversion rights as may be afforded former
employees of the Company under plans in which the Executive participates.

     9.     NON-COMPETITION; NON-SOLICITATION

               (a) Executive hereby agrees and covenants that during the period
of Executive’s employment with the Company, Executive will not directly or
indirectly engage in or become interested (whether as an owner, principal,
agent, stockholder, member, partner, trustee, venturer, lender or other
investor, director, officer, employee, consultant or through the agency of any
corporation, limited liability company, partnership, association or agent or
otherwise) in any business or enterprise that shall, at the time, be in whole or
in substantial part competitive with any material part of the business conducted
by the Company (a “Competitor”) (which, for purposes of this Section 9 shall
include the Company’s subsidiaries and affiliates) during the period of
Executive’s employment with the Company (except that ownership of not more than
1% of the outstanding securities of any class of any entity that is listed on a
national securities exchange or traded in the over-the-counter market shall not
be considered a breach of this Section 9(a)). The Company acknowledges that
Executive is a principal of Joplin, a management consulting firm. While
Executive will work full time for the Company during the Period of Contract
Employment, it is acknowledged that Executive may need to address certain issues
in respect of Joplin from time to time, provided that (i) it does not interfere
with his duties and responsibilities for the Company and (ii) neither Executive
nor Joplin will engage in any activities on behalf of a Competitor.

               (b) Executive agrees and covenants that for the period commencing
on the date hereof and ending twelve (12) months following the termination of
Executive’s employment with the Company (the “Limited Period”), Executive will
not (without first obtaining the written permission of the Company) directly or
indirectly divert or attempt to divert from the Company any business of any kind
in which the Company or its subsidiaries or affiliates is engaged.

               (c) Executive agrees and covenants that for the Limited Period,
Executive will not (without first obtaining the written permission of the
Company) for himself or any third party, directly or indirectly, recruit for
employment, or induce or seek to cause such person to terminate his or her
employment or association with the Company, any person who then is an employee,
consultant or independent contractor salesperson of the Company.

5



--------------------------------------------------------------------------------



 



     10.     CONFIDENTIALITY. The Executive hereby covenants and agrees, for a
period of five (5) years from the date hereof (the “Restricted Period”), he will
not, directly or indirectly, make use of or divulge to any other person, firm or
corporation any trade or business secret, process, method or means or any other
confidential information concerning the business or policies of the Company or
any subsidiary thereof. The Executive’s obligations shall not apply to any
information which (i) is known publicly; (ii) is in the public domain or
hereafter enters the public domain without the fault of the Executive; (iii) is
known to the Executive prior to his receipt of such information from the Company
or any of its subsidiaries, as evidenced by the Executive’s written records; or
(iv) is disclosed to the Executive by a third party not under an obligation of
confidence to the Company.

     11.     SEVERABILITY, ENFORCEABILITY. In the event that the provisions of
the Section captioned “Non-Competition; Non-Solicitation” or “Confidentiality”,
or any portion thereof, should ever be adjudicated by a court of competent
jurisdiction in proceedings to which the Company is a proper party to exceed the
time or geographic or other limitations permitted by applicable law, then such
provisions will be deemed reformed to the maximum time or other limitations
permitted by applicable law, as determined by such court in such action, the
parties hereby acknowledging their desire that in such event such action be
taken. Without limiting the foregoing, the covenants contained herein will be
construed as separate covenants covering their respective subject matters,
including, without limitation, with respect to (a) each business now conducted
by the Company or its successors, and (b) the Company and its successors
separately. In addition to the above, all provisions of this Agreements are
severable, and the invalidity or unenforceability of any provision or provisions
of this Agreement or portions or aspects thereof will not affect the validity or
enforceability of any other provision, or portion of this Agreement, which will
remain in full force and effect as if executed with the unenforceable or invalid
provision or portion or aspect thereof modified, as set forth above.

     12.     GOVERNING LAW. This Agreement is being made and executed in and is
intended to be performed in the State of Illinois and shall be governed,
construed, interpreted and enforced in accordance with the substantive laws of
the State of Illinois, without regard to the conflict of laws principles
thereof.

     13.     ENTIRE AGREEMENT. This Agreement (together with the Indemnification
Agreement) comprises the entire agreement between the parties hereto relating to
the subject matter hereof and, as of the date hereof, supersede, cancel and
annul all previous employment agreements between the Company (and/or its
predecessors) and the Executive (including, without limitation, the Employment
Agreement dated as of March 1, 2003 between the parties), as the same may have
been amended or modified, and any right of the Executive thereunder other than
for compensation accrued thereunder as of the date hereof, and supersede, cancel
and annul all other prior written and oral agreements between the Executive and
the Company or any predecessor to the Company, except that the Indemnification
Agreement shall hereafter continue to be in full force and effect. The terms of
this Agreement are intended by the parties to be the final expression of their
agreement with respect to the employment of the Executive by the Company and may
not be contradicted by evidence of any prior or contemporaneous agreement.

     14.     DISPUTES. Any dispute or controversy arising under, out of, in
connection with or in relation to this Agreement shall be finally determined and
settled by arbitration. Arbitration

6



--------------------------------------------------------------------------------



 



shall be initiated by one party making written demand upon the other party and
simultaneously filing the demand together with required fees in the office of
the American Arbitration Association in Chicago, Illinois. The arbitration
proceeding shall be conducted in Chicago, Illinois by a single arbitrator in
accordance with the Expedited Procedures of the Employment Dispute Resolution
Rules required by the arbitrator, and the parties shall have no obligation to
comply with discovery requests made in the arbitration proceeding. The
arbitration award shall be a final and binding determination of the dispute and
shall be fully enforceable as an arbitration award in any court having
jurisdiction and venue over such parties. Attorneys’ fees and costs shall be
awarded to the prevailing party, as determined by the arbitrator.
Notwithstanding the foregoing, in the event that hereafter the Company enters
into an employment agreement with a Chief Executive Officer of the Company that
provides for judicial dispute resolution, then in such event, at the Company’s
option, this Agreement shall be deemed to be automatically amended to provide
for an identical means of dispute resolution.

     15.     NOTICES. Any notice, request, claim, demand, document and other
communication hereunder to any party will be effective upon receipt (or refusal
of receipt) and will be in writing and delivered personally or sent by telecopy,
overnight delivery service (such as Fed Ex) or certified or registered mail,
postage prepaid, as follows: if to the Company, addressed to the attention of
its General Counsel at 2215 Sanders Road, Suite 400, Northbrook, IL 60062; and
if to the Executive, at:



    Brian D. Parker     6513 Lyons Street     Morton Grove, IL 60053

     Either party may change the notice address by notifying the other party in
writing.

     16.     AMENDMENTS; WAIVERS. This Agreement may not be modified, amended,
or terminated except by an instrument in writing, approved by the Board and
signed by the Executive and the Company. By an instrument in writing similarly
executed, the Executive or the Company may waive compliance by the other party
with any provision of this Agreement that such other party was or is obligated
to comply with or perform; provided, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy or power
hereunder shall preclude any other or further exercise of any other right,
remedy or power provided herein or by law or in equity.

     17.     MISCELLANEOUS. Executive acknowledges that the services to be
rendered by Executive are unique and personal and Executive may not assign his
rights or delegate his duties or obligations under this Agreement without the
prior approval of the Company. The rights and obligations of the Company under
this Agreement shall inure and be binding upon its legal representatives,
successors and assigns, including without limitation, successors by merger, sale
of assets or otherwise, provided however that an assignment to a shell company
without a reasonable amount of assets is not permitted.

7



--------------------------------------------------------------------------------



 



     18.     SURVIVAL. The obligations of the parties shall survive the
termination of this Agreement to the extent necessary to carry out the intent of
the parties.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.

          GRUBB & ELLIS COMPANY               By:   /s/ C. Michael Kojaian   /s/
Brian D. Parker    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    C. Michael Kojaian   Brian D. Parker

8



--------------------------------------------------------------------------------



 



Exhibit A

Change of Control

     For purposes of this Agreement and the Option Agreement, a “Change of
Control” shall mean the occurrence of any of the following: (a) a majority of
the members of the Board are representatives or designees of any “Person” or
“Group” (as such terms are used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), excluding
representatives, designees or affiliates of Warburg Pincus Investors, L.P.
(“Warburg”), The Goldman Sachs Group, Inc. (“GS Group”) or C. Michael Kojaian
and Mike Kojaian (the “Kojaian Investors”); it being understood that it shall
not be deemed to be a Change of Control if no Person or Group shall have
designated or nominated a majority of the members of the Company Board; (b) any
“Person” or “Group”, other than Warburg, the GS Group or the Kojaian Investors
is or becomes the “beneficial owner” (as defined in Rule 13D-3 under the
Exchange Act as in effect on the date hereof, except that a Person shall be
deemed to be the “beneficial owner” of all shares that any such Person or Group
has the right to acquire pursuant to any agreement or arrangement or upon
exercise of conversion rights, warrants, options or otherwise, without regard to
the sixty (60) day period referred to in such Rule), directly or indirectly, of
securities representing more than fifty percent (50%) of the combined voting
power of the Company’s then outstanding securities, or (c) the Company shall
consolidate, merge or exchange securities with any other entity and the
stockholders of the Company immediately before the effective time of such
transaction do not beneficially own, immediately after the effective time of
such transaction, shares entitling such stockholders to a majority of all votes
(without consideration of the rights of any class of stock entitled to elect
directors by a separate class vote) to which all stockholders of the corporation
issuing cash or securities in the consolidation, merger or share exchange would
be entitled for the purpose of electing directors, or d) the sale of all or
substantially all of the assets of the Company and its subsidiaries.
Notwithstanding anything set forth herein to the contrary, in the event that
immediately subsequent to the occurrence of any of the events set forth in
subclauses (b) through (d) immediately proceeding, (i) the Company is an entity
whose equity securities are registered under Section 12(b) or 12(g) of the
Exchange Act, or the Company is a reporting entity under Section 15(d) of the
Exchange Act as a result of its outstanding equity securities, and (ii) no
Person or Group owns shares of the Company representing more than fifty percent
(50%) of all shares entitled to vote for the purpose of electing directors
(without consideration of the rights of any class of stock entitled to elect
directors by a separate class vote), then for purposes of this Agreement and the
Option Agreement, no Change in Control shall be deemed to have occurred. For
purposes hereof, the term “affiliate” shall include all Persons controlled by or
under common control with any other Person, or any trusts, partnerships or other
entity for the benefit of any Person which is an individual or for the benefit
of such individual’s family members.

 